Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 5 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (US Pub. No. 20150339248).
Referring to claim 1, Choi discloses a primary communication (master device, fig. 1) device having a communication initiative (local interface, fig. 1) through a bus (I2C bus, para. 0052), the primary communication device comprising:  
communication circuitry (local processing unit, fig. 1) configured to communicate with a plurality of secondary communication devices (slave devices 100 or 104, fig. 1), wherein the plurality of secondary communication devices are configured to perform communication under control of the primary communication device (the master device may access the slave devices using the group device address, para. 0062); and 
control circuitry configured (data processing apparatus, fig. 1) to:  
cause the primary communication device to assign a respective dynamic address (preset criterion may be set (e.g. dynamically set by) an administrator or by the data processing apparatus, para. 0072) to each of the plurality of secondary communication devices, cause the primary communication device to acquire a respective capability information (slave devices have the same higher bits to have 

As to claim 2, Choi discloses the primary communication device according to claim 1, wherein the control circuitry is configured to determine whether one of the plurality of second communication devices has a capability to have the communication initiative through the bus and has a capability to perform a group address assignment (preset criterion to map the slave devices to a group device address, para. 0008).

As to claim 3, Choi discloses the primary communication device according to claim 2, wherein, in a case where the control circuitry determines that the one of the plurality of second communication devices has the capability to have the communication initiative through the bus and has the capability to perform the group address assignment, the control circuitry is configured to cause the primary communication device to inform the one of the plurality of second communication devices of the assigned group addresses (map the slave devices to a group device address, para. 0008).


As to claim 5, Choi discloses the primary communication device according to claim 1, wherein the control circuitry is configured: to determine whether one of the plurality of second communication devices has a capability to have the communication initiative through the bus (determining may include 

As to claim 6, Choi discloses the primary communication device according to claim 5, wherein the respective device information includes one or more selected from the group consisting of: a device ID, a function information, a static address, and/or the assigned dynamic address (group device address, para. 0019).

As to claim 7, Choi discloses the primary communication device according to claim 1, wherein the control circuitry is configured to cause the primary communication device to assign the respective group address by transmitting a second command, and the second command includes a second command code, the assigned dynamic address, and the respective group address (map the slave devices to a group device address and registers the mapped group device address, para. 0020).

As to claim 8, Choi discloses the primary communication device according to claim 1, wherein the control circuitry is configured to cause the primary communication device to issue a read command, and the group address is prohibited to be designated in the read command (preset criterion, para. 0045).



As to claim 11, Choi discloses the primary communication device according to claim 1, wherein the communication circuitry and/or the control circuitry are respectively configured from a semiconductor integrated circuit (inter-Integrated Circuit (I2C) protocol, para. 0045).

As to claim 12, Choi discloses the primary communication device according to claim 1, wherein the control circuitry is configured to cause the primary communication device to issue a write command to those among the plurality of secondary communication devices having a particular group address (slave device group 100 may be identified by the lower bit fields of the device addresses, para. 0048).

As to claim 13, Choi discloses the primary communication device according to claim 12, wherein the primary communication device is configured to receive an acknowledgment from those among the plurality of secondary communication devices having the particular group address, in response to the write command (the master device may transmit a read/write (R/W) instruction bit, para. 0052).

As to claim 14, Choi discloses the primary communication device according to claim 1, further comprising a register configured to store the respective capability information acquired from the at least one of the plurality of second communication devices (slave devices have the same higher bits to have the same internal register maps, para. 0068).

. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by CHOI (US Pub. No. 20150339248) in view of Sengoku (US Pat. No. 2016/0364353). 

As to claim 9, Sengoku discloses, what Choi lacks, discloses the primary communication device according to claim 1, wherein the respective capability information includes information corresponding to an I3C version state (I2C/I3C multi-mode control data bus, para. 0006) of the corresponding second communication device.
Choi and Sengoku are analogous art because they are from the same field of endeavor in the input and output field. 

	The suggestion/motivation for doing so would have been to provide underflow and overflow prevention, para. 0006.
Therefore, it would have been obvious to combine Sengoku with Choi to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 

Applicant's argument:
[Remarks, p. 8] The "group device address" is never transmitted from the primary communication device to the secondary communication device. Instead, only the "device address" (considered by the Office to be a "dynamic address") is sent (Choi at [0052]). Choi effects group communication not by transmitting a group device addresses; rather, Choi ensures that the all device addresses within a group have the "same higher bit field" (Choi at [0048]). In this manner, Choi's secondary communication devices are only ever aware of their particular device addresses and do not 

Examiner’s response:
Sending a group device address is never claimed. As such, these argument is moot. Choi discloses, in para. 0069, the data processing apparatus may register the mapped group device address.  In operation 402, the data processing apparatus may access one or more slave devices corresponding to the registered group device address to process data.  Accordingly, the data processing apparatus may simultaneously access registers of the one or more slave devices to process data.
Examiner respectfully maintains the previous rejection. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184   
                                                                                                                                                                                      
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184